Citation Nr: 1448591	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-37 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to March 1947.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Oakland, California.  

In August 2013, the Veteran testified before a Decision Review Office (DRO).  A transcript of the hearing is of record.  

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claims of service connection for bilateral hearing loss and tinnitus.

The Veteran contends that his bilateral hearing loss and tinnitus are results of his active service.  Specifically, he reported that he was exposed to in-service noise exposure from a gas explosion, motor pool, pro engine noise from aircrafts, and firing M-1 carbines with no hearing protection during basic training.  

The Veteran was afforded a VA examination in October 2012.  The Veteran was diagnosed with moderately severe to profound bilateral sensorineural hearing loss and tinnitus.  The examiner concluded that the Veteran's hearing loss was at least as likely caused by or a result of an event in the military service.  The examiner stated that the Veteran reported that he was within yards of a gas line explosion while on duty in the airport shipping area and that he experienced a concussion, following which he noted decreased hearing and tinnitus.  The examiner stated that noise/acoustic trauma are factors that contribute to the development of hearing loss.  

Additionally, a VA addendum opinion was obtained in April 2013.  The examiner noted that the Veteran's enlistment and separation Whispered Voice Tests were not frequency specific or performed at a calibrated intensity and were not sufficient to rule out hearing loss at the time of discharge.  Additionally, the examiner discussed the February 2010 physician's report citing noise exposure due to explosions and aircraft noise.  The examiner concluded that the Veteran's history was significant for noise exposure and acoustic trauma.  Further, she stated that the Veteran's work assignment was as a "machinist apprentice" where he was exposed to noise.  The examiner stated that these were factors that contribute to the development of hearing loss and tinnitus with damage to cochlear hair cells.  The examiner concluded that the Veteran's hearing loss and tinnitus were at least as likely as not caused by or are the result of an event or events in military service and associated presbycusis due to advanced age.

However, the Board notes that the October 2012 and April 2013 VA examiner relied on inaccurate factual history when rendering her opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Initially, the October 2012 examiner relied on the Veteran's reports of an in-service explosion and treatment for a concussion.  However, there is no indication of this event or treatment for any concussion in the Veteran's service records.  While service treatment records show notations of finger infection, nasopharyngitis, measles, dermatitis, and scabies, there are no notations referable to a concussion.  A concussion sustained from an explosion is arguably an injury that would ordinarily have been recorded had it occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Furthermore, the April 2013 opinion was based on the Veteran's military occupation as a "machinist apprentice."  However, this was actually the Veteran's civilian occupation prior to service.  The examiner did not consider the Veteran's documented military occupations of Army Air Force Basic Training, Teletype Operator, Supply Clerk, and Signal Supply Technician as noted on the Veteran's separation qualification record.  

Without further clarification, the Board cannot determine whether the Veteran's bilateral hearing loss and/or tinnitus had their onset in-service or otherwise is related to active service.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that, on remand, a VA medical opinion should be obtained in order to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, at the August 2013 DRO hearing, the Veteran submitted a Sacramento Bee newspaper article discussing "hormone damage as tied to explosions."  However, that evidence is not contained in the record.  On remand, the Veteran should be given the opportunity to submit a copy of the article to the Board. 

Lastly, the Board notes that the record contains a September 2004 letter from the Social Security Administration (SSA) discussing the Veteran's SSA payments.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, on remand, further development to obtain the Veteran's complete SSA record, is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Allow the Veteran the opportunity to submit the Sacramento Bee news article that he discussed at the August 2013 DRO hearing. 

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. After completing the foregoing, return the examination report and file to the examiner who conducted the October 2012 VA examination and provided the April 2013 addendum (or another appropriate examiner if unavailable) for an addendum opinion.  The examiner is advised that acoustic trauma from a concussion following exposure to an explosion is not substantiated, and the Veteran did not serve as a "machinist apprentice" in service but rather this was actually the Veteran's civilian occupation prior to service.  In light of the Veteran's actual military occupational specialties of Army Air Force Basic Training, Teletype Operator, Supply Clerk, and Signal Supply Technician during which time the Veteran was exposed to noise from M-1 carbines and aircraft noise, is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus are etiologically due to this in-service noise exposure? 

The examiner must provide a comprehensive rationale for all opinions and conclusions reached with references to the pertinent facts used to support such conclusions.

4. Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



